I should like first of all to extend
my heartfelt congratulations to you, Mr. President, who also
serve as Guyana’s Ambassador to Japan, on your election
last week to the presidency of this session of the General
Assembly. Let me also express my deep appreciation to the
previous President, Mr. Ganev, for his achievements during
the past year, particularly in pursuing General Assembly
reforms.
I want to take this opportunity to commend
Secretary-General Boutros-Ghali for his selfless devotion to
the cause of global peace and for his bold efforts towards
United Nations reform.
Finally, I warmly welcome the representatives of the six
new Member States that have joined the United Nations over
the past year.
In Japan, the reins of government recently changed
hands for the first time in 38 years. The coalition
government that emerged has appointed me Prime Minister.
Political changes in Japan are part of the dramatic changes
in the international community since the end of the
East-West confrontation. The post-cold-war era has opened,
not just a new page, but a whole new chapter in Japanese
politics. This means an era of basic reform in three main
areas, namely, political, economic and administrative
reforms. I believe these reforms are vital in strengthening
Japan’s bonds with the international community.
As I devote my attention and energy to these domestic
reforms I have come to the United Nations General
Assembly on my first official visit abroad. I have done so
because Japan believes that the United Nations has a crucial
role to play in the maintenance of international peace and
security. I also wished personally to convey Japan’s
determination to contribute, both financially and in terms of
personnel, to various United Nations efforts.
Further, I wish to state again that Japan continues to
feel a sense of remorse over its past actions and that it is
firmly resolved to make further contributions to the goals of
world peace and prosperity.
As for the current situation in Russia, Japan continues
to support President Yeltsin in his reform efforts. Japan
strongly hopes that a political environment which reflects the
will of the Russian people will soon be created and that the
reforms will be further promoted.
Today, the primary objective of the United Nations and
its Member States is to establish world peace on the basis of
the universal principles of freedom, democracy and respect
for human rights.
There are four areas in which the international
community must direct its greatest efforts in pursuit of this
objective.
I shall begin with the issue of disarmament. The Treaty
on the Non-Proliferation of Nuclear Weapons (NPT) is the
centre-piece of efforts to prevent the spread of nuclear
weapons. I wish to affirm that Japan supports the indefinite
extension of that Treaty beyond 1995. It is critically
important that countries which have not yet acceded to the
Treaty do so to enhance its universality. At the same time,
the indefinite extension of the NPT should not mean the
perpetuation of the possession of nuclear weapons by the
nuclear-weapon States.
Japan thus welcomes the progress made towards nuclear
disarmament by the United States and Russia and
emphasizes that all nuclear-weapon States must work in
earnest to achieve further progress in nuclear disarmament.
We hail the decision to commence substantive negotiations
aimed at a comprehensive nuclear test-ban. For its part,
Japan will work actively to help reduce world stockpiles of
nuclear weapons. For example, we are ready to assist in the
dismantling of nuclear weapons in the former Soviet Union.
We also strongly urge North Korea to dispel international
concern about its development of nuclear weapons by, for
example, fully implementing the safeguards agreement with
the International Atomic Energy Agency (IAEA).
On the transfer of conventional arms, the effective
implementation of the United Nations Register of
Conventional Arms is essential. I strongly urge all nations
to participate in this endeavour. In extending its official
development assistance, Japan continues to pay full attention
to such trends as military expenditures in recipient nations.
The second point I wish to make is the importance of
diplomatic efforts in the prevention of conflicts. The value
of regional security arrangements and bilateral or multilateral
political and security dialogue is undeniable in preventing or
settling armed conflicts.
In this connection, I was deeply moved by and heartily
welcome the historic signing of the declaration of principles
for Palestinian interim self-government by the Israelis and
the Palestinians. I pay a sincere tribute to their political
leaders for taking this courageous step. It is essential that
the international community support this agreement actively
and promptly in order to realize peace in the region. Japan
will continue to play a constructive role in the multilateral
negotiations that are part of the peace process. I am pleased
on this occasion to announce Japan’s intention to extend
about $200 million in assistance to the Palestinians over the
coming two years. This assistance will include grant aid for
food and medicine and concessional loans for infrastructure.
Humanitarian considerations, particularly respect for
human rights, are inseparable from the issue of peace.
Where there is war, human rights are often neglected.
Conversely, in countries where respect for human rights has
been firmly established, hostilities are less likely to break
out. Japan must actively contribute to the solution of
humanitarian problems. I would like to see my fellow
countrymen and women roll up their sleeves and work side
by side with people from many other countries, whenever
and wherever humanitarian activities are called for.
The third area of focus is economic development as a
foundation for peace-building. Today, the market economy
has become a common language in most nations of the
world, including many of the former socialist States. The
development of the global economy based on principles of
market economy should be urgently promoted. Japan and
other industrialized nations must provide support to
developing countries in their development efforts, as well as
to former socialist countries in their political and economic
reform efforts. It goes without saying that assistance to
countries in transition must not come at the expense of aid
to developing countries.
Already the world’s top donor of official development
assistance in absolute terms, Japan recently established its
Fifth Medium-Term Target to further expand such
assistance. Japan intends to provide official development
assistance totalling between $70 billion and $75 billion over
the five-year period beginning in 1993. As part of its aid
efforts, two weeks ago Japan hosted, in Tokyo, the Third
Mongolia Assistance Group Meeting. Next week, in
cooperation with the United Nations, we will hold the
International Conference on African Development in Tokyo.
The fourth item I would like to address concerns global
issues such as the environment and population. The urgent
need to solve the problems of the global environment cannot
be overemphasized. Japan is willing to assume a leading
role in international efforts to tackle environmental problems.
In so doing, we will draw upon the experience and
know-how we have gained in overcoming serious pollution
problems at home. Not only is Japan developing new
technologies for environmental protection, it is taking the
lead in transferring such technologies to developing countries
through the International Environmental Technology Centre
of the United Nations Environment Programme, which was
set up in Japan last year. At the 1992 United Nations
Conference on Environment and Development, Japan
pledged approximately $7 billion to $7.7 billion in
environment-related official development assistance over the
five years beginning 1992. In fact, Japan has already
implemented more than one fourth of that amount.
Population problems often lead to poverty and famine.
Solving these problems is therefore crucial to the goal of
sustainable development and will require a broad-based
approach including education and public information efforts.
With these thoughts in mind, Japan will sponsor a meeting
of eminent persons on population and development next
January, prior to the International Conference on Population
and Development to be held in Cairo next year.
The year 1995 will mark the fiftieth anniversary of the
founding of the United Nations. Since the birth of this
Organization immediately following the Second World War,
the international climate has changed dramatically. In the
meantime, United Nations membership has grown from 51
States in 1945 to the present 184. Today, the international
community is placing ever- higher expectations on the
United Nations. But serious reform efforts are necessary if
the United Nations is to respond to these expectations and
meet the new demands awaiting us at the threshold of the
next century.
I would like to comment on three specific areas in
which reforms are necessary - namely, peace-keeping, the
structure of the Security Council, and United Nations
administration and finance.
Last year, Japan enacted the International Peace
Cooperation Law enabling it to contribute personnel to
United Nations peace-keeping operations. Since then, it has
dispatched Japanese personnel to Angola, Cambodia and
Mozambique. Japan intends to continue to promote such
cooperation in the future.
Among recent United Nations peace-keeping operations,
the United Nations Transitional Authority in Cambodia
(UNTAC) stands out as a major achievement. I would like
to take this opportunity to express my deep respect for the
efforts of UNTAC personnel and all the countries concerned.
The success of the operation in Cambodia owes much to the
comprehensive framework for peace that was put in place
and the support it received from the international
community. I am convinced that its experience in Cambodia
will provide the United Nations with useful insights for its
future activities.
Ensuring the security of the personnel engaged in
United Nations peace-keeping operations is a task of high
priority to the international community, and I hope this issue
will be the subject of thorough debate at the current session
of the General Assembly. Other issues demanding our
attention are the need to determine a so-called "sunset" for
each peace-keeping operation to evaluate each operation
properly and to review strictly the activities of an existing
operation in deciding whether to extend its mandate. Japan
also strongly hopes that the Peace-keeping Reserve Fund,
which was established last year, will be fully funded and
used effectively.
The sharp increase in the number of regional conflicts
has meant a dramatic expansion of the role of the Security
Council. Accordingly, it is necessary that the functions of
the Council, which has the primary responsibility for
maintaining international peace and security, be strengthened.
It is important that those countries having both the will and
the adequate capacity to contribute to world prosperity and
stability be actively engaged in that effort. The views
expressed by many Member States, including our own, in
response to a General Assembly resolution on this subject
last year, generally indicate the need to expand the
membership of the Security Council, while ensuring that its
effectiveness is maintained. Japan intends to participate
constructively in the discussion on Security Council reform.
Today the United Nations finds itself in extremely
serious financial straits. In particular, the rapid expansion of
peace-keeping operations has made it increasingly difficult
for this Organization to meet its financial needs promptly.
Without adequate financial resources, the United Nations
Forty-eighth session - 27 September l993 19
would be powerless to engage in any activity, no matter how
meaningful it may be. I would like to remind all United
Nations Member States how important it is that they face
this reality and fulfil their obligations.
At the same time, I note with concern the frequent
allegations of inefficiency or wastefulness at the United
Nations. I hope the United Nations will make the utmost
efforts to meet the need for greater financial discipline and
effective budgetary control.
Japan is prepared to do all it can to discharge its
responsibilities in a United Nations reformed with the
previous three points taken into account.
When the forerunner of the United Nations, the League
of Nations, was established in 1920, the renowned Japanese
educator Mr. Inazo Nitobe was appointed as one of its
Deputy Secretaries-General. Mr. Nitobe, who had sought to
introduce Japan’s philosophical traditions to the world,
remarked that the Japanese place great value on moral
principles. I would like to conclude my address by offering
a quote from one of Mr. Nitobe’s lectures which reflects my
own view on the evolving bonds between Japan and the
international community:
"An international mind is not the antonym of a
national mind ... The international mind is an
expansion of the national mind, just as
philanthropy or charity ... should begin at home."
